Citation Nr: 1647859	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  07-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for residuals of a fracture of the right tibia with right knee arthrotomy, status-post total right knee replacement, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for degenerative joint disease of the right elbow, status-post fracture, currently rated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for residuals of right pubis and inferior rami fracture, initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1969 to March 1971 and July 1974 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted an increased rating of 30 percent for the right knee disability, effective February 4, 2003; granted service connection for residuals of a right pubis and inferior rami fracture assigning a 10 percent rating, effective February 4, 2003; and denied an increased rating in excess of 20 percent for degenerative joint disease of the right elbow. 

These matters were previously before the Board in July 2011, at which time the issues on appeal were remanded for additional development.  A supplemental statement of the case was most recently issued in April 2015.  The case was returned to the Board for appellate consideration. 

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran was granted entitlement to a TDIU in a November 2005 rating decision.  An effective date of February 1, 2003 has been assigned, and the Veteran has not alleged entitlement to TDIU prior to that date. As such, TDIU is not currently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that the Veteran was afforded a VA examination in June 2009, in connection with his claims for increased disability ratings for his service-connected residuals of a right pubis and inferior rami fracture, degenerative joint disease of the right elbow, and residuals of a fracture to the right tibia with right knee arthrotomy, status-post total right knee replacement.  Nonetheless, the Veteran asserts that the symptoms of these service-connected disabilities are more severe than presently evaluated, and that his symptoms have worsened since the June 2009 VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Moreover, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the most recent, June 2009 VA examination report reveals that range of motion testing for both knees in active and passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the June 2009 VA examination is insufficient, and the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected residuals of a right pubis and inferior rami fracture, degenerative joint disease of the right elbow, and residuals of a fracture to the right tibia with right knee arthrotomy, status-post total right knee replacement, on appeal.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal for the rating period since December 2015 should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period since August 2014.

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected residuals of a fracture to the right tibia with right knee arthrotomy, status-post total right knee replacement.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as the effect of the Veteran's service-connected residuals of a fracture to the right tibia with right knee arthrotomy, status-post total right knee replacement, on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA hip and leg examination to ascertain the current severity and manifestations of the Veteran's service-connected residuals of a right pubis and inferior rami fracture.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as the effect of the Veteran's service-connected residuals of a right pubis and inferior rami fracture on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both hips and legs in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

4.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA forearm and elbow examination to ascertain the current severity and manifestations of the Veteran's service-connected degenerative joint disease of the right elbow, status-post fracture.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as the effect of the Veteran's service-connected degenerative joint disease of the right elbow, status-post fracture on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both elbows in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

5.  After completing any additional notification or development deemed necessary, the Veteran's claims for increased disability ratings should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



